United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 99-1021WM
                                  _____________

Larry E. Gibbs,                     *
                                    *
             Appellant,             *
                                    *
       v.                           * On Appeal from the United
                                    * States District Court
                                    * for the Western District
Mike Kemna, and Jeremiah (Jay)      * of Missouri.
Nixon, Attorney General of the      *
State of Missouri,                  *
                                    *
             Appellees.             *
                               ___________

                              Submitted: September 14, 1999
                                  Filed: October 14, 1999
                                   ___________

Before RICHARD S. ARNOLD, BRIGHT, and LOKEN, Circuit Judges.
                           ___________

RICHARD S. ARNOLD, Circuit Judge.


       Larry Gibbs was convicted of tampering, robbery, kidnaping, forcible sodomy,
and rape, and was sentenced to life in prison. After the Missouri state courts affirmed
his conviction and denied him post-conviction relief, Mr. Gibbs filed a petition for a
writ of habeas corpus under 28 U.S.C. §2254 in the District Court.1 He claimed that
the evidence at trial was insufficient to sustain the verdicts against him. The District
Court denied the petition, and we affirm.

                                          I.
       During the early morning of November 17, 1990, Mr. Gibbs (if the evidence
is to be believed) rammed a stolen car into Rosa Wilder's car. Mr. Gibbs then broke
into Ms. Wilder's car, struck her, and robbed her. Ms. Wilder drove away. Mr.
Gibbs pursued and forced her car off the road. Mr. Gibbs broke through Ms.
Wilder's window. Ms. Wilder fled. Mr. Gibbs caught her, beat her, and dragged
her back to his car. Mr. Gibbs drove to a dark roadside. There he repeatedly raped,
sodomized, and beat Ms. Wilder.

        Terry Williams, a security guard, saw a light from Mr. Gibbs's parked car.
He drove to the car to investigate. Ms. Wilder opened the car door to activate the
vehicle's dome lamp. When the lamp turned on, Mr. Williams could see an African-
American male straddling a Caucasian female. Mr. Williams drove alongside the
car and looked directly at Mr. Gibbs. Mr. Gibbs pulled Ms. Wilder back into the
car and sped away. Mr. Gibbs evaded Mr. Williams's pursuit. Mr. Gibbs again
beat, raped, and sodomized Ms. Wilder. He then abandoned his car, allowing Ms.
Wilder to drive away and escape.

       Ms. Wilder and Mr. Williams had a limited ability to see Mr. Gibbs. Soon
after the beginning of Mr. Gibbs's attack, Ms. Wilder's glasses were knocked away,
and she was never able to recover them during her ordeal. Her unaided vision was
very poor. Additionally, Ms. Wilder's eyes were swollen as a result of Mr. Gibbs's
beatings. During much of the attack, Ms. Wilder was not in a position to see her


      1
         The Hon. Nanette K. Laughrey, United States District Judge for the Western
District of Missouri.

                                          -2-
assailant. Mr. Williams saw Mr. Gibbs while driving past, with his sight obscured
by the fogged window of Mr. Gibbs's car. Mr. Gibbs was illuminated only by the
light of the car's dome lamp.

       After the attack, Ms. Wilder's and Mr. Williams's descriptions of Mr. Gibbs
to the police were somewhat inaccurate as to his age, height, weight, and facial hair.
Neither Ms. Wilder nor Mr. Williams described a prominent scar on Mr. Gibbs's
face. The police were unable to discover any physical evidence linking Mr. Gibbs
to the crimes against Ms. Wilder. No fingerprints were discovered in Mr. Gibbs's
car, even though Ms. Wilder believed that she had ripped a glove off his hand
during her struggles. None of Mr. Gibbs's hair was found in the car. Additionally,
police excluded Mr. Gibbs as the source of African-American head and pubic hairs
discovered in Ms. Wilder's pantyhose and in Mr. Gibbs's car. No other relevant
physical evidence was found.

       In May of 1991, police arrested Odie Cole on an unrelated charge. Mr. Cole
told police that Mr. Gibbs had confessed the attack on Ms.Wilder to him. Mr. Cole
correctly described to police Mr. Gibbs's race, Ms. Wilder's race, and several details
of the crime that had not been mentioned in newspaper accounts. Mr. Cole had a
substantial criminal record. In return for his information, the state dismissed some
charges against him and reduced his sentence for others. After Mr. Cole gave this
information to police, Ms. Wilder identified Mr. Gibbs as her assailant from a
photographic array and at a live lineup. Mr. Williams was unable to pick Mr. Gibbs
from a photographic lineup. He explained that it had been too long to identify
anyone. Two months afterwards, however, he identified Mr. Gibbs from a
videotaped lineup. Ms. Wilder later testified that she had told her counselor that she
was concerned about her identification and would like to see a picture of Mr. Cole.

        Mr. Gibbs's first trial ended in a failure of the jury to agree. At his second
trial, Mr. Gibbs presented a misidentification defense. Mr. Gibbs's mother testified

                                          -3-
that he was working at the time of the attack. Both Mr. Wilder and Mr. Williams
testified that they were certain Mr. Gibbs was the assailant, and Mr. Cole recounted
his version of the defendant's admissions. The jury found Mr. Gibbs guilty on all
charges, and he was sentenced to life in prison plus ten years.

                                           II.

       Mr. Gibbs claims the evidence that identified him as Ms. Wilder's attacker
was insufficient to sustain the guilty verdicts against him. Our review of this claim
is limited to determining "whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt." Jackson v. Virginia, 443 U.S.
307, 319 (1979).

       Mr. Gibbs argues that the witnesses identifying him were unreliable. He
notes that Ms. Wilder had weak eyesight, swollen eyes, little light to see by, and
few opportunities to see her attacker. Mr. Williams, he argues, saw the assailant in
weak light, through a fogged window, while moving in his own car. Mr. Gibbs also
points to discrepancies in both witnesses's description of the attacker, their failure to
notice his prominent scar, and the length of time between the attack and their
identifications. Furthermore, Mr. Gibbs argues, the only other source of
identification, Mr. Cole, was completely unreliable. Mr. Gibbs points out that Mr.
Cole had a motive to lie in order to receive lenient treatment for his own crimes and
in order to avenge himself against Mr. Gibbs's mother. He concludes that in light of
the exculpating physical evidence, the witnesses's testimony was insufficient to
sustain the verdict against him.

      We disagree, largely for the reasons explained in the District Court's able
opinion. All of Mr. Gibbs's arguments relate to the reliability or credibility of
witnesses, not to the sufficiency of the evidence. The prosecution presented two

                                           -4-
eyewitnesses who testified they were certain that Mr. Gibbs was the assailant. They
had picked Mr. Gibbs out of lineups. The prosecution presented informant
testimony that Mr. Gibbs had confessed to the crime. The informant knew
corroborating details of the crime that were not in any newspaper account. The
testimony of any one of these witnesses, if believed by the jury, would be sufficient
evidence that Mr. Gibbs was the man who attacked Ms. Wilder. Although there
was conflicting evidence presented to the jury concerning the witnesses's credibility,
we must presume that the jury resolved any conflicting inferences in favor of the
prosecution. Id. at 326. Mr. Gibbs's factual arguments that neither Ms. Wilder, Mr.
Williams, nor Mr. Cole could be believed goes to their credibility, not to the
substantiality of the evidence, and credibility is for the jury to decide. Daniels v.
Wood, 819 F.2d 195, 198 (8th Cir. 1987).

      Accordingly, the order denying the petition for a writ of habeas corpus is
affirmed.

       We are grateful to appointed counsel for his vigorous representation of
petitioner.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-